DETAILED ACTION
A preliminary amendment was received and entered on 3/26/2020.
Claims 1-20 have been canceled and claims 21-40 have been added.
Claims 21-40 are pending and subject to the Election/Restriction requirement set forth further below.

Examiner Comment/ Claim Interpretation
	Claims 21, 23, 26-28, 36 and 38 each list groups of species in which the word “and” is inserted between the penultimate and last members of the group. For example, claim 21 recites the phrase “exosomes containing antiviral factors comprised of
miRNA, shRNA, siRNA, mRNA, oligonucleotides, and protein”. This language gives the impression that the exosomes must comprise each of antiviral miRNA, antiviral shRNA, antiviral siRNA, antiviral mRNA, antiviral oligonucleotides, and antiviral protein.  Similarly, claim 26 appears to require exosomes that comprise each one of SEQ ID NOS: 1-20 and 23-34. Based on a review of the specification, the Examiner believes that this was not Applicant’s intent.  Therefore, for the purpose of restriction, these claims will be interpreted as if drawn to Markush groups of alternatives.  For example, claim 21 will be interpreted as requiring “an antiviral factor comprised of miRNA, shRNA, siRNA, mRNA, oligonucleotides, or protein”, and claim 26 will be interpreted as requiring exosome cargo “comprising one or more members selected from the group consisting of [SEQ ID NOS: 1-20 and 23-34]”. If this was Applicant’s intent, then it is suggested that the claims should be amended to make this clear. Compare, for example claims 22 and 32 where claim 22 uses the conjunction “and” to link the recited species 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-38, drawn to a method of preventing or treating HHV-mediated dysfunction in mammals by oral administration of exosomes containing antiviral factors, classified in, for example, in A61K 35/74.
II. Claims 39 and 40, drawn to a method for measuring HHV activity by detecting herpesvirus tegument proteins SEQ ID NO:35 VP22, SEQ ID NO:36 ppl50, and SEQ ID NO:37 pp65 in stool samples, classified in G01N 33/4833.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to unrelated outcomes, (disease treatment vs detection of viral proteins) they have different steps designed to achieve the different outcomes, and they are not disclosed as capable of use together.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. In this case reasons a-e apply.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Claim(s) 21-25 and 29-35 is/are generic to the following disclosed patentably distinct species: SEQ ID NOS: 1-34. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. For example, Applicant might elect “SEQ ID NO: 1”, or Applicant might elect “SEQ ID NOS: 1-4”.  In the first instance, examination would be limited to embodiments in which the recited exosomes comprised SEQ ID NO: 1, or the recited bacteria were engineered to express SEQ ID NO: 1 and sort it into exosomes.  If Applicant elected “SEQ ID NOS: 1-4” then examination would be limited to embodiments in which the recited exosomes comprised each one of SEQ ID NOS: 1-4, or the recited bacteria were engineered to express each one of SEQ ID NO: 1 and sort them into exosomes. if the elected species proves to be patentable, then the search will be expanded to cover another species selected by the Examiner. Please note however, that a proper Markush grouping of In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The Examiner has not yet examined the current claims, but it appears that the species of alternatives recited in e.g. claim 26 are drawn to different types of biomolecules (e.g. miRNAs and proteins) that act in different ways to produce different effects and which may share no common structural feature from which flows a common use.  If the Examiner finds that a claim recites species that are not proper structural and functional alternatives of the elected species, then the Examiner may reject the claim as reciting an improper Markush group, and these species would not be eligible for rejoinder if the rejection is properly made. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each SEQ ID NO requires a separate and non-coextensive search and is drawn to a different biomolecule with a different structure and function from any of the other SEQ ID NOS.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635